         Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 1 of 10                                 I

                                                                                                        I
UNITED STATES DISTRICT COURT
SOUTHER.il\J DISTRICT OF NEW YORK
                                                                                                        I
------------------------------ x
UNITED STATES OF AMERICA

                -v.-
                                                    STIPULATION AND ORDER
EZRA CHOWAIKI,
                                                     18 Cr. 323 (JSR)
                Defendant,

                and                                      USDC SDl\Y
                                                         DOClTMENT
JEFFREY H. LORIA & CO., INC.,                           . ELECTRONICALLY FILED

                Petitioner.                             IDOC #=----r----t--r:--
                                                         lJATE   FILED:

                                                                                                        I
------------------------------                x


JED S. RAKOFF, District Judge:                                                                          J
                                                                                                        r
               This Stipulation and Order ("Stipulation") is entered into by and among Jeffrey H.
                                                                                                        II
Loria & Co., Inc. ("Loria"), Albert Togut, not individually but solely in his capacity as the Chapter

7 Trustee of the estate of Chowaiki & Co. Fine Art Ltd. (the "Trustee"), Art Collection, Inc., ("Art

Collection"), and the United States of America, by its attorney Geoffrey S. Berman, United States

Attorney, Assistant United States Attorney Daniel M. Tracer, of counsel ("United States", together

with Loria, the Trustee, and Art Collection, the "Parties");

               WHEREAS, on or about May 3, 2018, EZRA CHOWAIKI, (the "Defendant") was

charged in a one-count Information, 18 Cr. 323 (the "Information"), with wire fraud in violation

of Title 18, United States Code, Section 1343 (Count One) (Dkt. No. 14);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States of America, pursuant to Title 18, United States

Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c) of any and all
         Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 2 of 10




proceeds traceable to the commission of the offense charged in Count One of the Information,

including all right, title and interest of the Defendant in the following works of art, listed by letters:

                q. Joan Miro - Untitled;

                r.   Fernand Leger - Portrait of Mrs. Chester Dale,-

                s.   Fernand Leger - Study for Sao Paolo I; and

                t.   Fernand Leger-Study for Sao Paolo JI,·

(collectively, the "Subject Properties");

                WHEREAS, on or about May 3, 2018, the Defendant pled guilty to Count One of

the Information, pursuant to an agreement with the United States, wherein the Defendant admitted

the forfeiture allegation with respect to Count One and agreed to forfeit, pursuant to Title 18,

United States Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), the

Subject Properties, among other assets (Dkt. No. 20);

                WHEREAS, on or about May 3, 2018, this Court accepted the Defendant's guilty

plea;

                WHEREAS, on or about May 16, 2018 this Court entered an Amended Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment which ordered the

forfeiture to the United States of all of Defendant's right, title and interest in the Subject Properties

as property that constitutes or is derived from proceeds traceable to the commission of the offense

alleged in Count One of the Information (Dkt. No. 19);

                WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require


                                                   2
           Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 3 of 10




publication of a notice of forfeiture and of the United States' intent to dispose of the Subject

Properties before the United States can have clear title to the Subject Properties;

                WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Subject Properties was posted on an official government internet site (www.forfeiture.gov)

beginning on July 6, 2018 for thirty (30) consecutive days, through August 4, 2018, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions (See Declaration of Publication) (D.E. 80);

                WHEREAS, on or about July 3, 2018, Loria filed a verified petition with this Court

claiming an ownership interest in the Subject Properties (the "Loria Petition") (Dkt. No. 27);

                WHEREAS, on or about July 19, 2018, Art Collection, Inc. filed a verified petition

with the Court asserting an ownership interest in, among other properties, the Subject Properties

(the "Art Collection Claim") (Dkt. No. 62);

                WHEREAS, on or about July 13, 2018, Albert Togut, in his capacity as Chapter 7

trustee of the estate of Chowaiki & Co. Fine Art Ltd. (the "Trustee"), filed an amended petition

with this Court (the "Trustee Petition") which 1) stated that the Subject Properties were part of

ongoing negotiations between the Trustee and other parties, and 2) reserved the right to supplement

the Trustee Petition to assert an interest in the Subject Properties (Trustee Petition ~30 n. 10) (Dkt.

No. 60);

               WHEREAS, on or about October 22, 2018, the Trustee filed a Notice of Entry of

Bankruptcy Court Order (Dkt. No. 79), requesting that the Court take notice of the Stipulation and

Order approved and entered by the United States Bankruptcy Court for the Southern District of

New York in the case captioned In re: Chowaiki & Co. Fine Art Ltd, Case No. 17-13228-MKV


                                                  3
         Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 4 of 10




(the "Bankruptcy Proceeding") which 1) barred Art Collection from asserting any interest in or

claim to the Subject Properties and 2) amended the Art Collection Petition to waive the Art

Collection Claim (Bankrupty Proceeding, Dkt. No. 124);
                                   '
                WHEREAS, on or about February 1, 2019 the Trustee filed a Notice of Entry of

Bankruptcy Court Order (Dkt. No. 106), requesting that the Court take notice of the Stipulation

and Order approved and entered by the United States Bankruptcy Court for the Southern District

of New York in the Bankruptcy Proceeding, whereby the Trustee waived its interest in three of the

Subject Properties, specifically the works of art listed as (q) Untitled by Joan Miro, (r) Portrait of

Mrs. Chester Dale by Fernand Leger, and (t) Study of Sao Paolo II by Fernand Leger (together,

the "Loria Art"), and requested that title to and possession of the Loria Art be transferred and

delivered to Loria ("Bankruptcy Court Stipulation") (Bankruptcy Proceeding, Dkt. No. 153);

               WHEREAS, pursuant to the Bankruptcy Court Stipulation, Loria waived its interest

in one of the Subject Properties, specifically the work of art listed as (s) Study for Sao Paolo I by

Fernand Leger ("Sao Paolo I") and requested that title to and possession of Sao Paolo I be

transferred and delivered to the Trustee;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(2) the

deadline to file a petition with the Court asserting a legal interest in the Subject Properties expired

on September 4, 2018;

               WHEREAS, no claims to the Subject Properties, other than the pending Loria

Petition and the waived Art Collection Claim, have been timely filed with this Court;

                WHEREAS, the Subject Properties are currently in the custody of the Federal

Bureau of Investigation ("FBI");


                                                  4
         Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 5 of 10




                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

among the United States of America, by its attorney Geoffrey S. Berman, United States Attorney,

Assistant United States Attorney Daniel M. Tracer, of counsel, Loria and its counsel, Melvyn R.

Leventhal, Esq., the Trustee and his counsel, Neil Berger, Esq., and Art Collection, and its counsel

Malcolm Taub, Esq. that:

                1. This Stipulation and Order constitutes the entire agreement between the Parties

on the matters raised herein, and no other statement, promise or agreement, either written or oral,

made by any party or agents of any party, that is not contained in this written Stipulation and Order

shall be enforceable.

                2. The United States recognizes Loria's superior right, title and interest in the

Loria Art pursuant to Title 21, United States Code, Section 853(n)(6)(A) and hereby agrees that it

will not seek to forfeit the Loria Art or otherwise include the Loria Art in a final order of forfeiture.

Accordingly, the United States will release the Loria Art to the possession of Loria.

                3. The United States recognizes the Trustee's superior right, title and interest in

the work of art Sao Paolo I pursuant to Title 21, United States Code, Section 853(n)(6)(A) and

hereby agrees that it will not seek to forfeit Sao Paolo I or otherwise include Sao Paolo I in a final

order of forfeiture. Accordingly, the United States will release Sao Paolo I to the possession of

the Trustee.

                4. The Art Collection Claim to the Subject Properties is hereby dismissed with

prejudice.




                                                    5
         Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 6 of 10




                5. The Loria claim to Sao Paolo I is hereby dismissed with prejudice.          Any

reservation of rights set forth in the Trustee Petition regarding the Loria Art are hereby withdrawn

and dismissed with prejudice.

               6. Loria hereby accepts all responsibility for collecting the Loria Art from their

storage location at Day & Meyer, Murray & Young Corp., 1166 2nd Avenue, New York, New York

at a time mutually agreed upon by Loria and the FBI, and further accepts all responsibility for any

preparation of the Loria Art for transportation or shipment, including but not limited to any

necessary wrapping or crating.

               7. The Trustee hereby accepts all responsibility for collecting the Sao Paolo I from

its storage location at Day & Meyer, Murray & Young Corp., 1166      2nd   Avenue, New York, New

York at a time mutually agreed upon by the Trustee and the FBI, and further accepts all

responsibility for any preparation of Sao Paolo I for transportation or shipment, including but not

limited to any necessary wrapping or crating.

               8. The Parties hereby agree to waive all rights to appeal or otherwise challenge or

contest the validity of this Stipulation and Order.

               9. Loria agrees to hold harmless the United States of America ("USA"), the

Department of Justice ("DOJ''), the United States Attorney's Office - SDNY ("USAO"), the

United States Marshals Service (USMS), and the FBI, or any and all employees, officers, and

agents of the USA, the DOJ, the USAO, the USMS, and the FBI, as well as local and state agents,

officers or employees, past and present, from any and all claims arising from any acts, incidents,

or occurrences in connection with the seizure, possession and/or return of the Loria Art, including

but not limited to any third-party claims of ownership of the Loria Art.


                                                  6
         Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 7 of 10




                10. The Trustee agrees that it will not assert any claims against the United States of

America ("USA"), the Department of Justice ("DOJ"), the United States Attorney's Office -

SDNY ("USAO"), the United States Marshals Service ("USMS"), or the FBI, or any employee,

officer, or agent of the USA, the DOJ, the USAO, the USMS, or the FBI, or any local and state

agents, officers or employees, past and present, for any claims arising from any acts, incidents, or

occurrences in connection with the seizure, possession and/or return of, including but not limited

to any third-party claims of ownership of Sao Paolo I.

               11. The Parties hereby agrees to waive all rights to appeal or otherwise challenge

or contest the validity of this Stipulation and Order.

               12. Loria and the Trustee agree that they are not entitled to attorney's fees or an

award of any other costs associated with their claims to the Subject Properties.

                13. The signature pages of this Stipulation and Order may be executed in one or

more counterparts, each of which will be deemed an original but all of which together will

constitute one and the same instrument. The signature pages may be transmitted by fax or by

electronic file in PDF format, and such signatures shall be deemed equivalent to valid originals.




                        [THIS SPACE LEFT INTENTIONALLY BLANK]




                                                  7
  Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 8 of 10




AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:   a-=
       Assistant Un' ed States Attorney
       One St. Andrew's Plaza
       New York, New York 10007
       Tel.: (212) 637-2329


JEFFREY H. LORIA & CO., INC.


By:                                                 2-L1-2o)q
                                                   DATE             I
By:                                                  ~ ~ (-vo\C.,
      MELVYN R. LEVENTHAL, ESQ.                    DATE
      (Counsel for Jeffrey H. Loria & Co., Inc.)
      488 Madison Avenue, 22nd Floor
      New York, NY I 0022
      (212) 935-0800


ART COLLECTION, INC.


By:
       ELYSAKHAl                                   DATE

By:
      MALCOLM TAUB, ESQ.                           DATE
      (Counsel for Art Collection, Inc.)
      605 Third Avenue
      New York, NY 10158
      (646) 428-3283



                                              8
Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 9 of 10




AGREED AND CONSENT3D TO:
GEOFFREY S. BERMAN
United States Attorney fo1• tf-e
Southern District of New Yerk


By:
       DANIEL M. TRACER                               DATE
       Assistant Onlted States Attorney
       Ono St. Andrew's Plaza
       New York, New York 10007
       Tel.: (212) 637~2329


JEFFREY H. LORIA & CO., INC.


By:
        JEFFREY H. LdRlA .                            DATE


By:
        MELVYN R. LSVE::-ITHAL1 ESQ.                  DATE
        (Counsel fo1· Jeffrey H. Loria & Co., Inc.)
        488 Madison Avenue, 22nd Floor
        New Yor:k, NY 10022
        (212) 935-0800


ART COLLECTION, INC.


By:


By:
          Al: OL
        (Couns       rt Collectlon, Inc.)
        605 Thlrd Avenue
        New York, NY 101:8
        (646) 428~3283


                                                  8
Case 1:18-cr-00323-JSR Document 107 Filed 02/12/19 Page 10 of 10




ALBERT TOGUT, Chapter 7 Trustee of the Estate ofChowaiki & Co. Fine Art Ltd.


By:      ~
      NEBER0E:ESQ. ·                              DATE
      (Counsel for the Trustee)
       Togut, Segal & Segal LLP
      One Penn Plaza, Suite 3335
      New York, NY 10119
      (2 I2) 594-5000


SO ORDERED:



HONO~
UNITED STATES DISTRICT JUDGE
                                                   7-/107-Uz
                                                  DA        I




                                           9
